Exhibit 32.1 Certification Pursuant to Section of the Sarbanes-Oxley Act of U.S.C. Section In connection with the Annual Report (the “report”) of Mikros Systems Corporation (the “Company”) on Form 10-K for the year ended December 31, 2015 as filed with the Securities and Exchange Commission, I, Thomas J. Meaney, President and Chief Financial Officer of the Company, do hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to my knowledge: the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 30, 2016 /s/ Thomas J. Meaney Thomas J. Meaney President and Chief Financial Officer
